Title: To James Madison from James Justus, 4 January 1814
From: Justus, James
To: Madison, James


        
          Most respectfully Sir,
          January 4th A.D. 1814
        
        I have submitted to you for consideration a part of a Sketch of the Machine which I Call the Grizzly Bear of the West Intended for to destroy or take the Vessels of war of our Enemies. You see it may be called a Steam boat, and a Steam Auger, and an Impregnable fortification for riflemen, I hope sir You will excuse me for any Imaginary Levity When I tell you that my American Soul is alive with pleasing hopes of yet seeing the Plantagenet British Seventyfour a prize to the Grizzly Bear of the West under my Immediate Direction, If I fail It will be for want of pecuniary aid and nothing else. Mr. Lyle can give you an Account of the two men I have consulted. And having been at sea myself I can give a prity good Guess as

to the probability of success having seen of the Vessels I am to attack I have Demonstration of steam power In the s[t]eam boats built at Pittsburgh, And every thing in my Machine is most simple & properly reasonable And as to the probable Cost of my Machine. It will be Just According to the Size there will be from Seventy five to two hundred tons of Iron in it and the Steam Engines, suppose three at $5000, each to be $15000, the other Cost will be Comparatively nothing. The Iron will not be Injured from private use in time of peace and my Machine may be conveniently employed as a steam boat and to answer every purpose thereof. I will now wait with Anxiety to hear from You. And so remains Sir Your Most Obedient humble servant
        
          James Justus
        
      